            Case 3:19-cr-00104-JWD-EWD                     Document 33          05/14/20 Page 1 of 15



                                    UNITED STATES DISTRICT COURT

                                    MIDDLE DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA
                                                               CRIMINAL ACTION
    VERSUS
                                                               NO. 19-104-JWD-EWD
    KEONTA JACKSON a/k/a KEONTA
    WELCH

                                              RULING AND ORDER

            This matter comes before the Court on the Motion to Suppress (Doc. 17) by Defendant

Keonta Jackson a/k/a Keonta Welch (“Defendant” or “Jackson”). The United States of America

(“Government”) has filed a response. (Doc. 21.) An evidentiary hearing was held on March 4,

2020. (See Docs. 28, 29.) Defendant filed a post-hearing brief (Doc. 31), and the Government

responded, (Doc. 32). Further argument is not necessary. The Court has carefully considered the

law, the facts in the record, and the arguments and submissions of the parties and is prepared to

rule. For the following reasons, Defendant’s motion is denied.

       I.       Relevant Background

                A. The Terry Encounter

            This is a Terry frisk case. In sum, on June 4, 2019, Defendant was traveling on his bicycle

against traffic near the 7400 block of Mickens Road when (now Detective) Kevin Miller conducted

a traffic stop. Miller eventually frisked Jackson and found a firearm in his right inner waste band.

Defendant has been charged with one count of being a felon in possession. (Doc. 1.)

            More specifically, Miller conducted the traffic stop around 11:30 a.m. on June 4, 2019. (Tr.

10, 16.) 1 “It was extremely hot. One of the hotter days [Miller] remembers that summer.” (Tr.




1
    All references to “Tr.” are to the transcript of the March 4, 2020, suppression hearing. (Doc. 29.)
         Case 3:19-cr-00104-JWD-EWD                     Document 33          05/14/20 Page 2 of 15



11.) It was “sunny, no overcast” with temperatures “around 94, 95-degrees.” (Tr. 11.) “It was a

very hot day.” (Tr. 11.)

         Miller first introduced himself and let Defendant know why Miller stopped him. (Tr. 38.)

Because Defendant was sweating, had been riding down Mickens, and had worn such a heavy

jacket, Miller began to ask Defendant “where he was going or where he was coming from to get

an idea of why he was doing that.” (Tr. 38–39.) Miller asked for Jackson’s ID and needed his

name, date of birth, and other information to issue a ticket. (Tr. 39–40.) Miller wanted “to get an

idea of kind of his movements, his whereabouts, and also just if he had weapons.” (Tr. 51.)

         Defendant stated that he “was going to a friend’s house in Sharon Hills” from his house on

Joor. (Tr. 19.) This “kind of spiked [Miller’s] attention because we had a couple recent burglaries

around that area.” (Tr. 19.)

         Miller testified that Defendant appeared nervous responding to his questions. (Tr. 19.) “It

just was kind of evasive, kind of closed posture to kind of face away from me, hesitant to answer

things.” (Tr. 41.) Defendant’s “body language . . . was more closed off, to kind of shy away from.”

(Tr. 41.) 2 Miller elaborated that, when Defendant said “No,” “It’s a hesitant kind of like leave me

alone no. I don’t want to talk about it.” (Tr. 42.) Miller explained that it was the way Defendant

said no; “It was not, I ask you a question, No. It was hesitant. Like do I want to say something

else or I’m just going to say no.” (Tr. 42.)

         Miller also testified that Defendant had a “pretty heavy jacket which was odd because it

was so hot that day.” (Tr. 14; see also Tr. 17 (“fairly heavy jacket”); U.S. Exs. 6, 6A (showing

inside and outside of Defendant’s heavy jacket); but see Tr. 61 (Defendant’s stepfather testifying

that the jacket was a Dickie’s brand work jacket).) When Miller asked Defendant “why he was


2
 Miller conceded though that a lot of the general public is a little nervous around law enforcement and that that
doesn’t necessarily mean they are committing a crime. (Tr. 41.)

                                                          2
        Case 3:19-cr-00104-JWD-EWD               Document 33        05/14/20 Page 3 of 15



wearing such a heavy jacket,” Jackson “replied that he did not have a nice shirt” and that his “shirt

had holes in it, so he wore his jacket to cover his shirt.” (Tr. 20.) Jackson opened up his jacket to

reveal an “Under Armor style shirt.” (Tr. 20.) Miller said “that still seemed kind of odd, because

even though he said he had holes and a torn-up shirt, the shirt seemed in fairly good condition. So

it just made [Miller] believe that [Jackson] was not being truthful at that point.” (Tr. 20.)

Defendant was sweating. (Tr. 20.) Miller testified that Jackson’s reason for the jacket “didn’t seem

reasonable. Just with the condition of the shirt he had under and just the extreme heat it didn’t

seem reasonable.” (Tr. 20.)

        Miller stated that the jacket and unreasonable explanation concerned him because

“typically, just in experience with things like that, . . . in the past experience people have tried to

conceal items, being contraband or weapons or any other objects.” (Tr. 21.) Miller had worked in

law enforcement since 2014, serving the longest in uniform patrol. (Tr. 6.) In that capacity, he had

conducted “several hundred” traffic stops. (Tr. 6.) He was also promoted to a homicide detective

and received deputy of the month in 2019. (Tr. 7-8.)

        After Miller asked Defendant about the jacket, Miller then asked him if he had any

weapons, and Jackson replied that he didn’t. (Tr. 21.) Miller was still suspicious at this point

because “once again, just his answers. It was not something that was reasonable. The way he was

dressed, [Miller] was just concerned that he could be concealing something.” (Tr. 21-22.) But

Miller freely admitted that Defendant made no sudden movements and did not threaten him. (Tr.

42.)

        Miller asked Defendant to empty his pockets because he had “bulky items in them,” and

he “began to put things on [Miller’s] hood.” (Tr. 19.) While Defendant removed some items from

his jean pockets (his cell phone, keys, a lighter, and a cigar), his jeans were tight, and Miller noticed



                                                   3
        Case 3:19-cr-00104-JWD-EWD               Document 33      05/14/20 Page 4 of 15



a “small bulge in the top right, almost like a watch pocket, of his jeans.” (Tr. 22.) “It was not very

large. It was maybe about the size of a quarter but cylinder (sic) and it just fit right in the upper

right pocket.” (Tr. 22.)

       Miller did not believe that Jackson fully complied with his request; “[i]t was pretty clear

that something was still in there.” (Tr. 22.) This “just further went along that [Miller] felt like

[Jackson] wasn’t being completely honest and forthcoming.” (Tr. 22.)

       Miller then asked Defendant again if he had any weapons, and Jackson replied no. (Tr. 23.)

At that point Miller told Defendant he would check him for weapons “because [Miller] was going

to return to [his] vehicle” and “wasn’t going to leave him standing there and ultimately turn [his]

back to get to [his] car.” (Tr. 23.) Miller discovered the firearm. (Tr. 23.) Miller testified that he

would not have been able to see the gun but for the jacket and that he believed the jacket was

hiding it. (Tr. 24.) The bulge in his pocket “turned out to be about a gram of marijuana.” (Tr. 24.)

At the time, Miller did not believe the bulge to be a weapon. (Tr. 44.)

       The entire encounter between when Miller stopped the Defendant and when he found the

gun was “a couple minutes. It was not very long.” (Tr. 26; see also Tr. 38.) Miller estimated it

was no more than “two or three minutes. It was fairly quick.” (Tr. 51.)

           B. Miller’s Usual Practice for Frisks

       Defense counsel asked Miller if he had a policy of always conducting Terry frisks when he

walks back to the car. (Tr. 44.) Miller said he “wouldn’t say it’s policy. It’s kind of situational.

If he had on clothing where [Miller] could see his waistband, [Miller] would probably just check

it because of his shirt and pants being so tight.” (Tr. 44.)

       Miller was asked if he recalled testifying in another proceeding that, “Typically I won’t

leave someone standing while I walk away from them. If I’m contacting even on a basic traffic



                                                   4
        Case 3:19-cr-00104-JWD-EWD                Document 33        05/14/20 Page 5 of 15



stop, if somebody is out of the car, I’m not going to turn my back to them until I make sure there’s

no weapons involved.” (Tr. 44.) Miller clarified, “Yes, but . . . making sure they don’t have

weapons doesn’t always entail a frisk. If they have on yoga pants and a jacket and I can clearly

see - - I mean, not a jacket, a shirt, and I can clearly see there’s no weapons. So that’s why I’m

going to make sure I am walking away as safe as possible before.” (Tr. 44–45.) Jackson said it

was a “general policy toward everyone.” (Tr. 45.) When asked if there was anything specific about

Jackson that made Miller feel he was armed and dangerous, Miller replied:

        A:      Just the fact that I couldn’t see the rest of his waistline and he had on . . . [a
                jacket]. . . . [H]is clothing and that situation presented a safety risk because
                I did not know. And at that point I wanted to be sure before I go sit in the
                unit and leave somebody standing up outside.

        Q:      So anybody that wears a jacket you would be concerned, correct?

        A:      Not necessarily. It’s circumstantial. If the weather’s permitted and it’s a
                very generic traffic stop where I’m just issuing a ticket and letting someone
                go or a warning and they’re not getting out of a vehicle or standing in front
                of my patrol until while I conduct business sitting down where my attention
                is going to be off of them, I wouldn’t necessarily conduct a Terry frisk. . . .

(Tr. 45.) Miller continued:

        The overall circumstance made me feel that he could be possessing a weapon. Just
        like I said, that closed-off-ness and body posture, his clothing in that temperature,
        even his cooperation with taking stuff out of his pocket, it was - - it was kind of let
        me give you what you want so that you don’t dig too deep. . . . it was kind of let me
        give you something to say as if I’m cooperating so that we can get on with this.

(Tr. 46.) Miller said, “I didn’t have a belief of anything at that point. . . . I was trying to figure out

why he was acting that way, if that makes sense.” (Tr. 47.) Miller clarified that he did “to some

extent” have a reasonable belief and that, “When I go into a traffic stop, I don’t know for certain

anything in a traffic stop until it’s done.” (Tr. 47.) Anyone could have a weapon, and Defendant

was no different than anyone else in that sense. (Tr. 47.)

        Miller later defined a “basic traffic stop” as the following:

                                                    5
          Case 3:19-cr-00104-JWD-EWD              Document 33        05/14/20 Page 6 of 15




          A basic traffic stop is I pull you over. You’re in your car. I walk up. I identify
          myself. I gather your information. I return to my car. I run your information. Either
          you get a warning or you get a citation. If at any point somebody gets out of the
          car or if I ask them to get out of the car and they’re going to stay out of the car and
          I’m going to return to my unit, I’m going to make sure they don’t have weapons
          before I do so.

(Tr. 48.) Miller wouldn’t call it a “blanket rule”; rather; “in a matter to keep every safe, yes. [He]

will make sure, if possible and reasonable, that someone doesn’t have a weapon standing outside

of [his] unit before [he] get in it.” (Tr. 48–49.)

    II.      Parties’ Arguments

          Defendant originally contended that he was lawfully traveling on the road when Miller

stopped him. In post-hearing briefing, Defendant conceded that he was traveling down the wrong

side of the road and that, consequently, the initial stop was lawful. (Doc. 31 at 2.)

          But Defendant still argues that the frisk was unlawful. According to Defendant, the only

basis for the stop was that he was wearing a jacket in the heat, appeared nervous, and had a bulge

in his pants pocket. Defendant responds:

          (1) The jacket was a Dickie’s brand work jacket that Jackson commonly wore, and,
              in any event, there is no connection between wearing jackets and criminal
              activity;

          (2) nervousness, by itself, does not justify a search;

          (3) the bulge was the size of a quarter, Miller did not believe it to be a gun, and, in
              any event, Miller searched Jackson’s waistband first rather than the bulge; and

          (4) Miller did not have a particularized fear that Jackson was armed and dangerous;
              rather, Miller only had a generalized belief that Defendant was hiding
              something and operating under Miller’s standard practice to search suspects.

Finally, this case is different than others that have found a reasonable belief, as this was not a high

crime area, Defendant did not flee, and there was no knowledge of a prior record or gang affiliation.

          The Government responds that there was a reasonable belief based on specific articulable

                                                     6
          Case 3:19-cr-00104-JWD-EWD            Document 33       05/14/20 Page 7 of 15



facts that Defendant was armed and dangerous. The Court is to look at the totality of the

circumstances to determine if the frisk was reasonable, even if the officer does not articulate on

the stand that he thought he was in danger and even if certain actions appear innocent by

themselves. After citing certain examples from case law, the Government urges that Miller acted

reasonably because:

          (1) Defendant was wearing a coat on a “hot, sunny summer day, which made Miller
              think he was wearing it to conceal something he did not want people to see,”
              and which was particularly suspicious because he was “sweating profusely”
              (Doc. 32 at 6–7);

          (2) Defendant’s “demeanor was evasive,” his “body language [was] closed off[,]”
              he “tried to turn away during their encounter,” and he “behaved nervously while
              talking to Miller,” (id. at 7);

          (3) Jackson’s answers to Miller’s questions were “illogical[] and improbable[,]”
              and he “lied to Miller about why he was wearing his coat, claiming he did not
              have a nice shirt” when his shirt in fact “appeared new,” (id.);

          (4) Defendant was alone on the road with Defendant, which heightened the risk;
              and

          (5) Miller had five years of experience which included hundreds of traffic stops.

Lastly, the Government maintains that Defendant ignores certain testimony that makes it clear that

Miller did in fact have specific facts to believe that Defendant was armed and dangerous and that

Miller did not act solely according to a general policy of frisking everyone.

   III.      Discussion

             A. General Principles

          “The Fourth Amendment guarantees that ‘[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated.’ ” United States v. Hunt, 253 F.3d 227, 230 (5th Cir. 2001) (quoting U.S. CONST. amend.

IV). “The essential purpose of the Fourth Amendment is to impose a standard of ‘reasonableness’


                                                  7
        Case 3:19-cr-00104-JWD-EWD              Document 33       05/14/20 Page 8 of 15



upon law enforcement agents and other government officials in order to prevent arbitrary invasions

of the privacy and security of citizens.” Id. (citing Delaware v. Prouse, 440 U.S. 648, 653–54, 99

S. Ct. 1391, 59 L. Ed. 2d 660 (1979)). Accordingly, “[t]he Supreme Court has determined that

warrantless searches and seizures are per se unreasonable unless they fall within a few narrowly

defined exceptions.” United States v. Cardenas, 9 F.3d 1139, 1147 (5th Cir. 1993) (citing Coolidge

v. New Hampshire, 403 U.S. 443, 454–55, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971)).

       While generally the defendant bears the burden on a motion to suppress, the Fifth Circuit

has stated that one situation in which the burden shifts to the Government is when a defendant

shows that he was subject to search without a warrant. United States v. Roch, 5 F.3d 894, 897 (5th

Cir. 1993) (citing United States v. De La Fuente, 548 F.2d 528, 533 (5th Cir. 1977)). Consequently,

because such was the case here, the Government bears the burden of proving the legality of the

stop and the warrantless search by a preponderance of the evidence. United States v. Matlock, 415

U.S. 164, 178 n. 14, 94 S. Ct. 988, 996, 39 L. Ed. 2d 242 (1974).

           B. Law on Terry Frisks

       The Fifth Circuit analyzes the constitutionality of traffic stops under the standard

articulated in Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). United States v.

Berry, 664 F. App'x 413, 418 (5th Cir. 2016) (per curiam) (citing United States v. Powell, 732 F.3d

361, 369 (5th Cir. 2013)). Terry articulated a two-part test, which asks: (1) whether the officer's

action was “justified at its inception,” and (2) whether the officer's subsequent actions were

“reasonably related in scope to the circumstances that justified the interference in the first place.”

United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005) (quoting Terry, 392 U.S. at 19-

20, 88 S. Ct. 1868).




                                                  8
        Case 3:19-cr-00104-JWD-EWD              Document 33       05/14/20 Page 9 of 15



       Similarly, “[p]olice officers may briefly detain individuals on the street, even though there

is no probable cause to arrest them, if they have a reasonable suspicion that criminal activity is

afoot.” United States v. Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (en banc). “The Fourth

Amendment requires only some minimum level of objective justification for the officers' actions—

but more than a hunch—measured in light of the totality of the circumstances.” Id. (citing United

States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585, 104 L. Ed. 2d 1 (1989); United States v.

Sanders, 994 F.2d 200, 203 (5th Cir. 1993); United States v. Rideau, 969 F.2d 1572, 1574 (5th Cir.

1992) (en banc)). “Reasonable suspicion must be supported by particular and articulable facts,

which, taken together with rational inferences from those facts, reasonably warrant an intrusion.”

Id. (citing United States v. Galberth, 846 F.2d 983, 989 (5th Cir. 1988) (citing Terry, 392 U.S. at

19, 88 S. Ct. at 1878–79)).

       The Supreme Court has “recognized that law enforcement officers need to protect

themselves and the public at large from violence that may ensue in the course of such encounters.”

Rideau, 969 F.2d at 1574. “It therefore held that if police officers are justified in believing that

the individuals whose suspicious behavior they are investigating at close range are armed and

presently dangerous to the officers or to others, they may conduct a limited protective search for

concealed weapons.” Id. (citing Terry, 392 U.S. at 24, 88 S. Ct. at 1881; Adams v. Williams, 407

U.S. 143, 146, 92 S. Ct. 1921, 1923, 32 L. Ed. 2d 612 (1972)). “An officer need not be certain that

an individual is armed; the issue is whether a reasonably prudent man could believe, based on

‘specific and articulable facts,’ that his safety or that of others is in danger.” Id. (quoting Terry,

392 U.S. at 27, 88 S. Ct. at 1883; Maryland v. Buie, 494 U.S. 325, 332, 110 S. Ct. 1093, 1097, 108

L. Ed. 2d 276 (1990)).

       “In assessing reasonableness, ‘due weight’ must be given to the facts and inferences viewed



                                                  9
       Case 3:19-cr-00104-JWD-EWD               Document 33       05/14/20 Page 10 of 15



‘in light of [the officer's] experience.’ ” Michelletti, 13 F.3d at 841 (quoting Terry, 392 U.S. at 27,

88 S .Ct. at 1883). “Factors that ordinarily constitute innocent behavior may provide a composite

picture sufficient to raise reasonable suspicion in the minds of experienced officers.” United States

v. Tuggle, 284 F. App'x 218, 228 (5th Cir. 2008) (per curiam) (quoting United States v. Holloway,

962 F.2d 451, 459 (5th Cir. 1992)).

       Additionally, “[i]n assessing the reasonableness of an officer's actions, ‘it is imperative that

the facts be judged against an objective standard: would the facts available to the officer at the

moment of the seizure or the search “warrant a man of reasonable caution in the belief” that the

action taken was appropriate?’ ” Rideau, 969 F.2d at 1574 (quoting Terry, 392 U.S. at 22, 88 S.

Ct. at 1880 (citations omitted)). “The officer's state of mind, or his stated justification for his

actions, is not the focus of our inquiry.” Id. (citing Maryland v. Macon, 472 U.S. 463, 470–71, 105

S. Ct. 2778, 2782–83, 86 L. Ed. 2d 370 (1985); Scott v. United States, 436 U.S. 128, 138–39, 98

S. Ct. 1717, 1723–24, 56 L. Ed. 2d 168 (1978); United States v. Colin, 928 F.2d 676, 678 (5th Cir.

1991)). “As long as all the facts and circumstances, viewed objectively, support the officer's

decisions, the Fourth Amendment is satisfied.” Id. “We must attempt to put ourselves in the shoes

of a reasonable police officer as he or she approaches a given situation and assesses the likelihood

of danger in a particular context.” Id.

           C. Analysis

       Having carefully considered the matter, the Court finds that, based on the totality of the

circumstances, a reasonable officer in Miller’s shoes would have believed, based on specific and

articulable facts, that he was in danger and that Defendant was armed and dangerous.

       Again, “[i]n assessing reasonableness, ‘due weight’ must be given to the facts and

inferences viewed ‘in light of [the officer's] experience.’ ” Michelletti, 13 F.3d at 841 (quoting



                                                  10
       Case 3:19-cr-00104-JWD-EWD               Document 33       05/14/20 Page 11 of 15



Terry, 392 U.S. at 27, 88 S .Ct. at 1883). “Factors that ordinarily constitute innocent behavior may

provide a composite picture sufficient to raise reasonable suspicion in the minds of experienced

officers.” Tuggle, 284 F. App'x at 228 (quoting Holloway, 962 F.2d at 459). One such factor is

whether Defendant is wearing items that “easily could conceal a weapon.” See United States v.

Matchett, 802 F.3d 1185, 1192–93 (11th Cir. 2015) (affirming denial of motion to suppress and

noting this fact in totality of the circumstances analysis); cf. Sanders, 994 F.2d at 207 (finding that

officer did not act unreasonably in drawing his firearm when he confronted defendant in part

because defendant was “wearing, among other articles of clothing . . . a tan jacket which concealed

the area around his waistband” and because “[a] firearm or other weapon could have been

concealed under such a jacket with ease.”).

       Here, Defendant was sweating while wearing a “pretty heavy” jacket on an extremely hot

summer day. (Tr. 10–11, 14, 20, 38–39; U.S. Exs. 6, 6A.) Miller’s justification was that, although

Defendant said he “did not have a nice shirt” and that his shirt had “holes” in it, Miller said the

Under-Armor-style shirt was in “fairly good condition.” (Tr. 20.) Miller testified that the jacket

and unreasonable explanation concerned him because “typically, just in experience with things

like that, . . . in the past experience people have tried to conceal items, being contraband or

weapons or any other objects.” (Tr. 21.) It must be noted that Miller had over five years’

experience in law enforcement, had conducted “several hundred” traffic stops, and had received

an award and promotion for his performance. (Tr. 6–8.) All of this weighs in favor of finding that

Miller’s actions were reasonable under the circumstances.

       Other factors are also worth noting and weigh in the Government’s favor. Defendant

initially stated that he “was going to a friend’s house in Sharon Hills,” and this “kind of spiked

[Miller’s] attention because we had a couple recent burglaries around that area.” (Tr. 19.) While



                                                  11
       Case 3:19-cr-00104-JWD-EWD              Document 33         05/14/20 Page 12 of 15



this statement may be innocent by itself, it is certainly something a reasonable officer would

consider with the other facts described above. Cf. United States v. Monsivais, 848 F.3d 353, 361

(5th Cir. 2017) (stating that, there, unlike other factual situations where frisks are justified (such

as “when an individual flees from police in a high-crime area” or “when the officers are already

patrolling the area in response to a specific report of criminal activity”), defendant’s “exercise of

his right to avoid contact with the police and to go about his business offer[ed] no such linkage to

reasonably suspected criminal activity.”). Further, Miller was “alone during the encounter, which

bolstered his reasonable concern for his safety.” Matchett, 802 F.3d at 1193.

       Defendant is correct that “[n]ervousness, standing alone, generally is not sufficient to

support reasonable suspicion.” Monsivais, 848 F.3d at 359 (quoting United States v. Macias, 658

F.3d 509, 520 (5th Cir. 2011)). But, “nervous, evasive behavior is a pertinent factor in determining

reasonable suspicion.” Id. (emphasis by Monsivais) (quoting Illinois v. Wardlow, 528 U.S. 119,

124, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000)).

         Here, Miller—who was an extremely credible witness—described in detail how

Defendant’s body language and way of answering him (including in response to questions about

whether he had weapons) appeared nervous and hesitant. (See Tr. 19, 41–42.) Additionally,

Defendant’s unreasonable response about the heavy jacket (i.e., his falsely claiming that his shirt

was in bad condition) and his failure to fully comply with Miller’s request to empty out his pockets

qualify as evasive behavior. (See Tr. 19–22.) In short, the Court finds that this conduct was

certainly a factor supporting a finding of reasonable suspicion.

       Defendant also complains about Miller having a general, blanket rule to frisk all suspects

at traffic stops and him supposedly not having reasonable suspicion to conduct the specific frisk

on Defendant. A fair reading of Miller’s testimony as a whole contradicts this position. (See Tr.



                                                  12
       Case 3:19-cr-00104-JWD-EWD               Document 33        05/14/20 Page 13 of 15



44–45 (“It’s kind of situational” and depends on the clothing worn by the detainee); Tr. 45–46

(“It’s circumstantial. If the weather’s permitted and it’s a very generic traffic stop . . . . I wouldn’t

necessarily conduct a Terry frisk. . . . The overall circumstance made me feel that [Defendant]

could be possessing a weapon.”); Tr. 48–49 (stating that he wouldn’t call it a “blanket rule”; rather;

“in a matter to keep every safe, yes. [Miller] will make sure, if possible and reasonable, that

someone doesn’t have a weapon standing outside of my unit before I get in it.”).

        But, even assuming Miller had testified to this effect, “[these] statement[s] somewhat

detract[] from [the Court’s] position but do[] not prove that [Miller] had no reason to be concerned

about [Defendant].” Michelletti, 13 F.3d at 842. Again, “[a]n officer need not be certain that an

individual is armed; the issue is whether a reasonably prudent man could believe, based on

‘specific and articulable facts,’ that his safety or that of others is in danger.” Rideau, 969 F.2d at

1574 (citation omitted). “The officer's state of mind, or his stated justification for his actions, is

not the focus of our inquiry.” Id. (citations omitted).

        For example, in Michelletti, the Fifth Circuit found that an officer’s testimony that, “before

the patdown, he had no specific reason to believe [defendant] was armed” did “not prove that [the]

Officer had no reason to be concerned about [defendant].” Michelletti, 13 F.3d at 842. The

appellate court explained, “If the officer had an objective factual basis for then thinking there was

a real risk to his own safety, his later verbalization of his thoughts or feelings can hardly be

dispositive of the on-the-scene reasonableness of conducting a protective search for weapons.” Id.

(citation omitted). The officer’s “subjective feelings may have been equivocally expressed, but

his testimony clearly shows that he felt a risk of danger, and had a subjective awareness of facts

justifying such an apprehension.” Id. (citations omitted).

        The same reasoning applies here. Even if Miller stated on the stand that he lacked a specific



                                                   13
        Case 3:19-cr-00104-JWD-EWD             Document 33       05/14/20 Page 14 of 15



reason to believe that Defendant was armed (which he did not, when reading his testimony as a

whole), the key question is whether a reasonable officer in his position would objectively have

reasonable suspicion to believe Defendant was armed and dangerous. The Court finds that Miller’s

frisk satisfies this test.

        Moreover, this case is distinguishable from Monsivais, the main case which Defendant

relies upon for the proposition that nervousness alone is insufficient. There, the Government failed

to demonstrate that the “totality of the circumstances prior to the seizure of [defendant] supports a

reasonable suspicion of criminal activity.” Monsivais, 848 F.3d at 359. In Monsivais, “there [wa]s

no evidence that [defendant] acted evasively.” Id. Further, “Monsivais complied each time [the]

Deputy . . .asked him to remove his hands from his pockets.” Id. There, the officers “did not testify

that [the defendant] appeared to be holding something suspicious or dangerous in his pockets. To

the contrary, the officers testified that Monsivais was polite and cooperative[.]” Id. at 359–60. It

was also “not clear that there was any inconsistency in [defendant’s] story.” Id. at 360. Even

looking at the facts together, the Fifth Circuit saw “no objectively logical path of deduction that

leads to reasonable suspicion of criminal activity at the time of [defendant’s] seizure and

detention.” Id. at 363.

        This case is different.   Here, based on the totality of the circumstances—including

Defendant’s wearing odd clothing that could easily conceal a weapon (a heavy coat on an

extremely hot summer day), his nervousness (particularly in response to questions about whether

he had a weapon), his evasiveness (including his manner of answering, his unreasonable and false

explanation, and his failure to comply with instructions by hiding something in his pocket), the

reasonable connection to some criminal activity (i.e., Defendant stating that his destination was

where recent burglaries had taken place), Miller’s experience (including five years and hundreds



                                                 14
       Case 3:19-cr-00104-JWD-EWD               Document 33       05/14/20 Page 15 of 15



of traffic stops), and the heightened danger inherent in the encounter (by the fact that Miller was

alone with Defendant)—the Court finds that Miller was justified in believing that Defendant,

whose suspicious behavior he was investigating at close range, was armed and presently

dangerous. As the Terry court stated (in a not identical but sufficiently analogous context):

         We cannot say his decision at that point to seize [the defendant] and pat his clothing
         for weapons was the product of a volatile or inventive imagination, or was
         undertaken simply as an act of harassment; the record evidences the tempered act
         of a policeman who in the course of an investigation had to make a quick decision
         as to how to protect himself and others from possible danger, and took limited steps
         to do so.

Michelletti, 13 F.3d at 844 (quoting Terry, 392 U.S. at 28, 88 S. Ct. at 1883). In sum, Miller’s

conduct was reasonable under the circumstances. As a result, Defendant’s motion will be denied.

   IV.      Conclusion

         Accordingly,

         IT IS ORDERED that the Motion to Suppress (Doc. 17) filed by Defendant Keonta

Jackson a/k/a Keonta Welch is DENIED.

         Signed in Baton Rouge, Louisiana, on May 14, 2020.




                                                 S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




                                                  15
